Citation Nr: 1019738	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  05-37 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disease, to include chronic obstructive pulmonary disease 
(COPD).

2.  Entitlement to service connection for a bilateral eye 
disability, to include as secondary to service-connected 
rosacea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  This rating decision denied 
entitlement to service connection for a bilateral tear duct 
disorder, COPD, and PTSD.  Thereafter, the Los Angeles RO 
assumed jurisdiction.  

The Veteran appeared at a hearing before the undersigned at 
the Los Angeles RO in September 2008.  A transcript is of 
record.

The Board remanded this matter in March 2009 in order to 
schedule the Veteran for VA examinations.

In October 2009 the agency of original jurisdiction granted 
service connection for PTSD and assigned a noncompensable 
rating effective October 3, 2001.  This was a full grant of 
the benefit sought on appeal.

When a Veteran makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled. Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  The Board has accordingly considered the claim for 
service connection for bilateral tear duct disorder, as 
encompassing a claim for service connection for any eye 
disorder for which service connection is warranted.  
Similarly the claim for service connection for COPD 
encompasses any respiratory disease.

The issue of entitlement to service connection for chronic 
obstructive pulmonary disease (COPD) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

The Veteran's current eye disability, ocular acne rosacea 
with blepharitis and dry eyes, is secondary to service-
connected rosacea.



CONCLUSION OF LAW

Ocular acne rosacea with blepharitis and dry eyes was 
incurred secondary to the service-connected disorder of 
rosacea. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Because the Board is granting the Veteran's claim, further 
notice or assistance is unnecessary to aid him in 
substantiating the claim.


Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology. Barr 
v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999). Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including 
sarcoidosis, will be presumed if they are manifest to a 
compensable degree within the year after active service. 38 
U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Bilateral Tear Duct Disorder

Background

The Veteran's service treatment records are negative for any 
findings referable to an eye disorder.

In November 2002, the Veteran underwent a VA examination and 
stated he had eye problems that he attributed to rosacea, 
namely, severe dry eyes with occasional pain.  He further 
complained of a foreign body sensation and that his eyes 
became red.  Upon examination, he was diagnosed as having 
keratitis sicca and mild blepharitis.  

The examiner stated that the Veteran had a history of 
rosacea, complicated by keratitis sicca.  The Veteran stated 
that he had multiple prior corneal erosions and treated 
himself chronically with ocular lubricants; however, the 
examiner did not note any epithelial irregularity or 
staining.  The examiner stated that the Veteran's symptoms 
were consistent with dry eye syndrome or keratitis sicca and 
he recommended continued use of ocular lubricants.  The 
examiner stated there was also some mild debris on the 
eyelashes, which was probably secondary to rosacea, i.e., 
blepharitis, a well known complication of rosacea.  

In April 2004, the Veteran underwent a VA examination and 
reported problems in relation to rosacea in his eyes.  He 
reported that he had been diagnosed as having corneal 
abrasion.  He stated that since that time, he experienced 
constant burning and a sandy feeling in his eyes, and the 
condition was worse in the morning.  He used artificial 
tears, viscus ocular ointment at night, and also performed 
daily eyelid scrubs.  The examiner diagnosed the Veteran with 
rosacea with ocular involvement and a refractive error.  The 
examiner noted the Veteran had a long history of rosacea, 
complicated by ocular irritation.  

The examiner stated the examination today was relatively 
clear; however, his symptoms were consistent with blepharitis 
due to rosacea dry eye syndrome and recurrent corneal 
erosion.  He recommended that he continue eyelid scrubs and 
that he use artificial tears and other ocular lubricants on a 
frequent basis.  The examiner stated that his blepharitis was 
well controlled and his dry eye syndrome seemed to be under 
control.  The examiner opined if he continued to have morning 
episodes of foreign body sensation to the eyes, he should be 
evaluated for recurrent corneal erosion.

In May 2009, the Veteran was afforded a VA examination.  The 
Veteran reported that he had acne rosacea which had gone into 
his eyes, causing corneal abrasions due to his "eye ball 
[sticking] to his lids and when [he] opens [his] eyes the 
cornea gets ripped off."  He stated this had been occurring 
since the early 1990s, 6-7 times per year.  It had been 
occurring every couple of weeks until a micropuncture surgery 
was done on the right eye.  The left eye had a burning 
sensation and dry eye, but no corneal abrasion.   Upon 
examination, the examiner diagnosed the Veteran with ocular 
acne rosacea with blepharitis and dry eye.

In a July 2009 addendum, the examiner provided a detailed 
history and analysis of the Veteran's bilateral eye 
condition.  The examiner noted that the Veteran had ongoing 
complaints of "irritation" attributed to ocular rosacea.  
The examiner stated the natural course of rosacea of the skin 
is that it often progressively becomes worse and one of the 
complications was ocular rosacea.  The National Rosacea 
Society noted that ocular rosacea was "characterized by 
ocular manifestations such as dry eye, tearing and burning, 
swollen eyelids, recurrent styes and potential vision loss 
from corneal damage."  

The examiner stated there was no tear duct disorder in either 
eye.  The Veteran had tearing as a symptom of dry eye which 
was at least as likely as not related to his ocular rosacea.  
There was no defect or problem with the tear duct.  The 
recurrent erosions (corneal abrasions) manifested with pain 
and tearing and were associated with dry eye and ocular 
rosacea.

At the time of the examination he was not visually impaired.  
He did have scars from the micropunctures in the cornea of 
the right eye, but this had no visual effect.  He also had 
the findings consistent with ocular rosacea with active 
anterior blepharitis and dry eye.  The examiner opined the 
ocular rosacea with its attendant symptoms was a chronic 
condition illustrating the natural course of the disease and 
was not caused or exacerbated by his service in the military.  
The examiner noted the Veteran had been diagnosed as having 
acne rosacea of the skin in 1975, while in service; the first 
manifestation of the ocular rosacea (a natural progression of 
the disease) was in 1995.

Analysis

The Veteran is currently service-connected for rosacea of the 
face, ears, neck, chest and nose with rhinophyma, evaluated 
at 30 percent disabling, under Diagnostic Codes 7800-7806.  
The Veteran is also service-connected for a corneal abrasion 
of the right eye, secondary to rosacea of the face, ears, 
neck, chest and nose, evaluated as 10 percent disabling, 
under Diagnostic Codes 7806-6011.

The Veteran contends that his service-connected disorder of 
rosacea has either caused or aggravated a bilateral eye 
condition.  The Veteran contends that he experiences constant 
dry eyes, burning, pain, and redness.


The April 2004 VA examiner noted the Veteran had a long 
history of rosacea, complicated by ocular irritation.  The 
Veteran underwent a VA examination in May 2009 with the 
examiner submitting an addendum to the examination report in 
July 2009.  The examiner noted that the Veteran had ongoing 
complaints of "irritation" attributed to ocular rosacea.  
The examiner stated the natural course of rosacea of the skin 
was that it often progressively becomes worse and one of the 
complications was ocular rosacea.  The National Rosacea 
Society noted that ocular rosacea is "characterized by 
ocular manifestations such as dry eye, tearing and burning, 
swollen eyelids, recurrent styes and potential vision loss 
from corneal damage."  

The VA examiners' opinions link the current bilateral eye 
disability manifested by a diagnosis of blepharitis and dry 
eye syndrome to the Veteran's service-connected rosacea.  
There is no other medical opinion or evidence of record to 
refute this opinion.  

For a veteran to prevail in his claim, it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claims for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet App. 49, 54 (1990).  As 
the competent medical evidence shows a current bilateral eye 
disability, here manifested as ocular rosacea with 
blepharitis and dry eye syndrome, which was incurred as a 
result of a service-connected disorder, the criteria for 
secondary service connection have been.  See 38 C.F.R. § 
3.310 (2009).

Resolving all reasonable doubt in the Veteran's favor, his 
claim for service connection for ocular acne rosacea with 
blepharitis and dry eyes, is granted.  See 38 U.S.C.A. § 
5107(b); see Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

Service connection for an eye disability, ocular acne rosacea 
with blepharitis and dry eyes, is granted.


REMAND

In March 2009, the matter of entitlement to service 
connection for COPD was remanded by the Board in order to 
schedule the Veteran for a VA examination.  The purpose of 
the examination was to clarify whether the Veteran's COPD had 
its onset in service or was the result of a specific in-
service disease or injury.

In a February 2002 VA discharge summary, the Veteran was 
diagnosed with restrictive lung disease of unknown etiology, 
rule out pulmonary embolism, rule out flush pulmonary edema, 
and episodic hypoxia with A-a gradient.  The examiner noted 
the Veteran was initially thought to have a COPD 
exacerbation, but upon chart review, pulmonary function 
testing revealed a restrictive pattern rather than an 
obstructive pattern, which he had been labeled with since at 
least his 2000 admission.

Previous examinations, including a November 2002 VA 
examination and in March 2005, the Veteran's private 
physician, Dr. MTS, diagnosed the Veteran with COPD.  The 
November 2002 VA examiner did not provide an opinion as to 
the etiology of any current COPD and whether it was related 
to the Veteran's period of service.  Dr. MTS opined the 
Veteran's COPD was the direct result of his long term 
pulmonary disease manifested by chronic bronchitis and 
aggravated by tobacco consumption.  Dr. MTS stated this 
clearly extended to the time of the Veteran's military 
service in the 1970s.

The claims file indicates the Veteran reported a lengthy 
history of respiratory problems and treatment records show 
that examinations include a February 2001 pulmonary function 
test at VA, during which spirometry revealed a pattern 
consistent with restrictive dysfunction and a mild reduction 
in the FVC.  A February 2002 VA treatment record noted a 
diagnosis of COPD.  A March 2002 VA treatment record 
indicated the Veteran had shortness of breath of unclear 
etiology.  

The Veteran underwent a VA examination in May 2009.  The 
examiner reviewed the claims file and noted that service 
treatment records indicated no diagnosis of COPD.  The 
Veteran reported that he was diagnosed with COPD in the early 
1990s.  The Veteran was noted to have smoked two to three 
packs of cigarettes per day for approximately 15 years.  The 
Veteran reported that he stopped smoking 1982.

After conducting pulmonary function testing and a chest X-
ray, the examiner stated that he was unable to make a 
diagnosis of COPD as the Veteran had unremarkable pulmonary 
function tests.  His chest X-ray did not indicate chronic 
obstruction.  He had past hospital admissions, at different 
times for restrictive lung disease and COPD.  The examiner 
stated it was not clear to him that the Veteran had COPD in 
the past (including while in the service) and there was no 
evidence of COPD now in that the pulmonary function test was 
normal while on no medications.

For VA purposes a "current" disease or disability, is one 
that is shown at any time since the current claim was 
received, regardless of whether the disease or disability 
might now be in remission.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  Although the most recent VA examiner found 
no current COPD with the Veteran on medication, the earlier 
reports could serve to demonstrate a current disability.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the Veteran to 
develop the facts pertinent to the claims. Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The examiner who conducted the May 
2009 VA examination should be asked to an 
opinion as to whether any respiratory 
disease shown at any time since the 
Veteran's current claim in October 2001, 
at least as likely as not related to a 
disease or injury in service.  

The examiner should consider Dr. 
Sechrist's October 2005 letter, opining 
that the Veteran's current respiratory 
disease had been present in military 
service.  

The examiner should acknowledge receipt 
and review of the claims folder, and a 
copy of this remand.  The opinion should 
include a rationale that considers the 
Veteran's statements.

If the examiner is unavailable, another 
qualified medical professional should 
review the claims folder and provide the 
necessary opinion. 

2.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case before the claims 
file is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


